DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2020/0376552 Fukuda et al. (‘Fukuda hereafter), App 16/497038; 
U.S. 2015/0273622 Hironobu Manabe (‘Manabe hereafter), App 14/667766; 
U.S. 2011/0256252 Amaya et al. (‘Amaya hereafter), App 12/836135; 
U.S. 2018/0311769 TenHouten et al. (‘TenHouten hereafter), App 15/582485; 
U.S. 2020/0061871 Gerade et al. (‘Gerade hereafter), App 16/106488; 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 –10 are currently being examined. 
No Claims have been canceled.
Claims 7, 8 & 10 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0376552 Fukuda et al. (‘Fukuda hereafter), and in view of U.S. 2015/0273622 Hironobu Mandabe (‘Manabe hereafter).

Regarding Claim[s] 1, ‘Fukuda discloses all the claim limitations including: A method for forming a multi-material part by selective laser melting (‘Fukuda, Para 0004, manufacturing conditions are optimized for each material), comprising: 
		1) modeling by regularly distributing and arraying a combination of materials that meets forming requirements to complete a design of a part model (‘Fukuda, Para 0002, additive manufacturing material according to design data (CAD data), CAD date produces a part model, Para 0004, manufacturing conditions are optimized for each material); 
2) subjecting the designed part model to a dimension compensation, a shape compensation (‘Fukuda, Para 0021 – 0022, a thicker or thinner thickness of the powder layer than the normal manufacturing condition. With the above configuration, by adjusting the solidification condition of the powder layer or the thickness condition of the powder layer in the specific manufacturing condition, it is possible to improve internal defect dimension or surface roughness compared to building under the normal manufacturing condition), 
a chamfering setting (‘Fukuda, Para 0059, Expression of shape shall not be construed as only the geometrically strict shape, but also includes a shape with unevenness or chamfered corners within the range), 
a margin design and a design of a process support, 
thereby obtaining a process model (‘Fukuda, Abst, building a three-dimensional object by layering an additive manufactured material based on design data of the three-dimensional object includes a specific part identification step of identifying a specific part included as a part in the three-dimensional object based on the design data, a specific part manufacturing condition determination step of determining whether to apply a specific manufacturing condition different from a normal manufacturing condition for building a normal part other than the specific part of the three-dimensional
object to building the specific part and determining a manufacturing condition of the specific part, and a manufacturing condition setting transmission step of transmitting a manufacturing condition setting with which the normal part other than the specific part is built under the normal manufacturing condition while the specific part is built under the manufacturing condition determined in the specific part manufacturing condition determination step); 
3) slicing the obtained process model into a series of layers according to a predetermined layer thickness (‘Fukuda, Para 0002, stacking layer-upon-layer, Fig 10, #S27C, “Apply layer thickness condition with thinner thickness t as specific manufacturing condition Cn”); and 
then collecting type, 
distribution and boundary information of materials in each layer (‘Fukuda, Para 0004, “manufacturing conditions, including various conditions such as the number of irradiation, scanning speed, scanning pitch, scanning pattern, layer height, beam output, are related to melting and solidification of metal powder”),
thereby generating a control file to guide a forming process of additive manufacturing (‘Fukuda, Fig 1, shows #3 (controller), Fig 2, #S3 “Transmit manufacturing condition setting (transmit to controller 3 ect.), #S4 “build 3D object 9.” Fig 12, “To controller”); 
Except ‘Fukuda is silent regarding: 4) loading all materials required for part forming into an additive manufacturing equipment, setting forming parameters of the additive manufacturing equipment, after a state of the additive manufacturing equipment meets forming requirements, forming a part under the control of the generated control file,
However, ‘Mandabe does teach: 4) loading all materials required for part forming into an additive manufacturing equipment (‘Manabe, Para 0087 - 0088, 3D additive manufacturing Fig 6, #7 (Powder Supply Unit) is fed into #40 (control portion)); setting forming parameters of the additive manufacturing equipment (‘Mandabe, Para 0087 – 0088, “controls processing and an operation of each of the stage driving mechanism #5, the powder supply unit #7, the electron gun #8, the vacuum pump #10 and the like in accordance with this control program); and after a state of the additive manufacturing equipment meets forming requirements, forming a part under the control of the generated control file (‘Manadabe, Fig 12); 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fukuda with A three-dimensional additive manufacturing device which can construct a shaped object by using a plurality of types of metal powder, a three-dimensional additive manufacturing system, and a three-dimensional additive manufacturing method are provided (‘Manabe, Abst).
5) after the part is formed, 
separating the formed part from the additive manufacturing equipment and post-processing powder of respective materials remained in the additive manufacturing equipment (‘Fukuda, Para 0002, steps repeated till object is completed, Figs 10 & 11,”Complete”, inherently the completed part would be removed from the manufacturing device upon completion).

Claim 2, 3, 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0376552 Fukuda et al. (‘Fukuda hereafter), and in view of U.S. 2015/0273622 Hironobu Mandabe (‘Manabe hereafter), and in further view of U.S. 2011/0256252 Amaya et al. (‘Amaya hereafter).

Regarding Claim[s] 2 & 3 ‘Fukuda and ‘Manabe discloses all the claim limitations except is silent regarding: wherein in step 1), the combination of materials comprises a combination of metal and non-metal materials to which selective laser melting is applicable, and wherein respective materials in the combination of materials are compatible with each other.
However, ‘Amaya, does teach Para 0001, invention relates to an apparatus producing a three dimensional shaped product in which metal or non metal powder loaded on a vertically movable table is laminated while being sintered by irradiating electromagnetic waves to each layer, thereby producing a predetermined three dimensional shaped product. Further, since both the metallic and non-metallic powder is loaded and sintered by the same irradiating electromagnetic machine, the materials are compatible with each other.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fukuda, with either a metallic or non-metallic material as taught by ‘Amaya in order to provide one of a metallic and non-metallic powder on a surface and having on the surface at least a material which can be adhered to the metallic or non-metallic powder upon solidification of the powder (‘Amaya, Clm 1).

Regarding Claim[s] 5 ‘Fukuda, ‘Manabe and ‘Amaya discloses all the claim limitations including: process support is formed from a material that is more brittle than and is compatible with a material of a portion of the part corresponding to the process support; and the process support is configured to position and support the part during the forming process, and is able to separate from the part (‘Amaya, Para 0118, teaches metal powder, ceramic powder, resin-coated metal powder or ceramic powder).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fukuda, with provide a material that is more brittle than and is compatible with a material of a portion of the part as taught by ‘Amaya in order to provide a material that is adoptable and is a powder (‘Amaya, Para 0118).

Regarding Claim[s] 6 ‘Fukuda, ‘Manabe and ‘Amaya discloses all the claim limitations including materials required for part forming that are powdery are separately sprayed to a forming chamber of the additive manufacturing equipment through a corresponding nozzle (‘Amaya, Para 0125, discharge opening provided #21 for discharging powder).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0376552 Fukuda et al. (‘Fukuda hereafter), and in view of U.S. 2015/0273622 Hironobu Mandabe (‘Manabe hereafter), and in view of U.S. 2011/0256252 Amaya et al. (‘Amaya hereafter), and in further view of U.S. 2018/0311769 TenHouten et al. (‘TenHouten hereafter).

Regarding Claim[s] 4 ‘Fukuda, ‘Manabe and ‘Amaya discloses all the claim limitations except is silent regarding: wherein if respective materials in the combination of materials are not compatible with each other, a new material is added such that the respective materials in the combination of materials are compatible with each other.
However, ‘TenHouten, does teach: Para 0036, In various embodiments, for example, laser-fused blown powder can be used in combination with powder-bed laser fusing to create build pieces with multiple materials. In other words, a powder material can be deposited in a powder layer, and areas of the layer can be fused with a laser beam, then a different powder material can be blown onto areas of the fused powder while the blown powder is fused by the same or different energy beam. When the process temperatures are compatible, metallic, ceramic or plastic materials can be added to a powder bed fusion structure by blown powder deposition prior to the deposition of the next powder layer. In this fashion, for example, alternating processes can deposit materials with dissimilar material properties.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fukuda with an additional material as taught by ‘TenHouten in order to provide an intermediate material to fuse two incompatible materials together.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0376552 Fukuda et al. (‘Fukuda hereafter), and in view of U.S. 2015/0273622 Hironobu Mandabe (‘Manabe hereafter), and in view of U.S. 2011/0256252 Amaya et al. (‘Amaya hereafter), and in further view of U.S. 2020/0061871 Gerade et al. (‘Gerade hereafter).

Regarding Claim[s] 9 ‘Fukuda, ‘Manabe and ‘Amaya discloses all the claim limitations except is silent regarding: formed part experiences heat treatment to relieve partial thermal stress of the part; and during the forming process, the part is formed on a substrate, the substrate is removed by wire-electrode cutting, and the process support is manually removed.
However, ‘Gerade does teach: Abst,  An additive manufacturing system includes a printing surface for supporting a printed part, and a part removal system, including at least one wire configured to move relative to the printing surface and configured to engage the printed part for removing the printed part from the printing surface. In another embodiment, an additive manufacturing system includes a printing surface for supporting a printed part, and a part removal system, including at least one saw configured to move relative to the printing surface and configured to engage the printed part for removing the printed part from the printing surface.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Fukuda with wire parting tool as taught by ‘Gerade in order to provide a method of removing the finished part from the additive manufacturing system (‘Gerade, Abst). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 7 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "during the forming process of the part, a non-part forming area in the forming chamber is filled with a material which is different from the materials required for part forming, and has a melting point higher than a set temperature and a. laser utilization rate lower than a set laser utilization rate.”
The closest prior art is as cited above (‘Fukuda, ‘Manabe, ‘Amaya, ‘TenHouten and ‘Gerade).  Fukuda, ‘Manabe, ‘Amaya, ‘TenHouten and ‘Gerade do not teach the forming chamber being filled with a material different from materials required for part forming, and that has a melting point higher than a set temperature.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "after the part is formed, the powder of respective materials remained in the additive manufacturing equipment is separated by centrifugation according to its density, so that separated impurity-free powder of respective materials is obtained, then sieved through a sieve according to its particle size and then recycled for use.”
The closest prior art is as cited above (‘Fukuda, ‘Manabe, ‘Amaya, ‘TenHouten and ‘Gerade).  Fukuda, ‘Manabe, ‘Amaya, ‘TenHouten and ‘Gerade do not teach the separation by centrifugation according to density. Further, there is no teaching for the free powder to be sieved according to particle size and then recycled. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 10. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
06/29/2022